Opinion issued March 13, 2014




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00111-CR
                           ———————————
                   TRUETT DWAYNE DRAKE, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 426th District Court
                            Bell County, Texas
                        Trial Court Case No. 65325


                         MEMORANDUM OPINION

      Appellant, Truett Dwayne Drake, has filed a “Waiver of Appeal,” stating he

does not wish to purse an appeal. The Court construes the document filed by

appellant as a motion to dismiss the appeal. The motion is signed by appellant and

his attorney, in compliance with Texas Rule of Appellate Procedure 42.2(a). See
TEX. R. APP. P. 42.2(a). No opinion has issued, and more than 10 days have passed

and no party has responded to the motion. See TEX. R. APP. P. 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2